Case 6:18-mj-01669-KRS Document 5 Filed 10/18/18 Page 1 of 1 Page|D 12
AO 466A (Rev. 12/09) Waiver ot` Ru[e 5 & 5.| Hearings (Comp|aint or lndictmem)

UNITED STATES DrsTRICT CoURr
Middle District of Florida
ORLANDO DIVISION
UNITED STATES OF AMERICA

VS. CASE NO: 6:18-mj-1669

BRANDON CHARLES GLOVER

Charging District’s
Case No. CR-18-00348

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I, Brandon Charles Glover, understand that I have been charged in the Northem District of California

and I have been informed of the charges and of my rights to:

(I) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine Whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing Within 14 days of my first appearance if l arn in custody and 21 days
otherwise - unless I arn indicted » to determine whether there is probable cause to believe that an

offense has been committed;
(5) a hearing on any motion by the government for detention;
(6) request transfer of the proceedings to this district under Fed.R. Crim.P. 20, to plead guilty.

I AGREE TO WAIVE MY RIGHT(s) TO:
OZL_ an identity hearing
|:| a preliminary hearing
i:l a detention hearing
l:l

an identity hearing and any preliminary or detention hearing to which l may be entitled in this
district. I request that those hearings be held in the prosecuting district, at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the

charges are pending against me.
Br¢nt&o n é\ to r/ar`
October 18, 2018 Defendant’s Signature

rl%{£,

Si;¥ture of defendant s at orney

\eluwl g ‘/l@/v\

Printed name of defendant’ s att fmey

